January 13, 2000
Dear State Medicaid Director:
As you know, older Americans who are eligible for both Medicare and Medicaid are among the
most vulnerable persons we all serve. The Health Care Financing Administration (HCFA) is
concerned that more be done to find and enroll more persons who both need and are entitled to
benefits under both programs. To that end, we invite you and your staff to participate in a
conference call to discuss the Fiscal Year 2000 enrollment target that has been set and the
methodology that has been established for increasing the enrollment of dual eligible beneficiaries.
In addition, we will be soliciting input on the outreach and enrollment plan for the Government
Performance and Results Act (GPRA) measure to "Improve Access to Care for Elderly and
Disabled Medicare Beneficiaries Who Do Not Have Public or Private Supplemental Insurance."
We have scheduled this HCFA/State national conference call for January 20, 2000, from 3:30 p.m.
to
5:30 p.m. Eastern time. My staff has already invited the person you have previously identified to
us as your designee on this issue. However, I wanted to ensure that you or others you may
designate have the opportunity to participate as well. To use video conferencing, please contact
your HCFA regional office representative. To participate by phone, please call the audio
conference line on (410) 786-7370. If you have problems getting connected, please call (410) 7867008 and someone will help you.
Below we have provided summary information on the Fiscal Year 2000 enrollment target and
provided a highlight of some of the more significant activities conducted to increase enrollment in
the dual eligible programs. Through partnership with States, other Federal agencies, beneficiary
representatives, and others, significant strides have been made to increase the number of dual
eligible beneficiaries. We look forward to continuing our partnership in 2000.
GPRA Target for FY 2000
Baseline - To set an accurate, reliable baseline, the GPRA team explored several sources of HCFA and Statereported data. In our June 7, 1999, letter to you, we said that we were planning to use State-reported enrollment
numbers as the data source for setting the baseline figure. In subsequent discussions with States, we determined that
it would take additional time and extensive effort for some States to modify their data systems to report in a
recurring manner the enrollment data needed. Therefore, we have decided that the Medicare Third Party Premium
Billing File (commonly referred to as the Buy-in

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (1 of 16)4/11/2006 4:07:00 PM

File) will be used to establish the baseline for the Fiscal Year 2000 national target. The
baseline enrollment figure as of September 1998 is 5,167,000.
Target - The GPRA measure called for HCFA to work with States to establish national and/or
individual State enrollment target(s) by which performance in Fiscal Year 2000 and beyond could
be assessed. On June 7, 1999, we sent you a letter outlining the proposed method for setting the
enrollment target which had been developed using feedback from the March 8 meeting with State

representatives that was held as part of the Reach-Out conference. On June 17, 1999, we held a
conference call with State representatives to discuss the proposed methodology in further detail. In
July 1999, we agreed that the target would be an enrollment percentage increase over an established
baseline, set at a national level. Using historical data and trending, we have now established a 4
percent, national enrollment target for Fiscal Year 2000, which is double the natural growth of 2
percent. The target for FY 2000 is 5,481,000 enrollees, which is an increase of 314,000 enrollees
over the baseline.
State Efforts - Although we have established a national enrollment target, we will monitor the
contribution of each State in the achievement of this target. HCFA regional office representatives
will meet quarterly with the appointed State designees to discuss States' progress toward the target,
and to receive updates on outreach activities and data systems capability. If a State's enrollment is
not comparable to the national target, a State-specific goal may be set for Fiscal Year 2001.
However, before we take action to set a State goal, we will consider a number of State-specific
factors including the State's enrollment trend for the last three years, percentage of enrollment
compared to potential enrollment figures, outreach activities being conducted, and Qualifying
Individual program expenditures.

Outreach and Enrollment Activities
With assistance from States, Tribes, and beneficiary groups, HCFA has created a Resource Guide,
"Resources for Reaching Out," and an Outreach Kit, "Savings for Medicare Beneficiaries" that are
now available online at www.medicare.gov/nmep or www.nmep.org under "Our Library." The
Resource Guide is an "encyclopedic" CD-ROM containing sample material, reports, demographic
information, social marketing information, contacts, and other useful information specific to the
dual eligible population. The Outreach Kit contains outreach and enrollment materials, such as a
poster, brochure, and model application. These kit materials are designed to be easily customized at
a minimum expense to meet your State specific needs. Under separate cover we are mailing you
two copies of these products. We are also widely distributing copies to other Federal agencies,
Tribal representatives, community groups, and others who conduct outreach and provide
enrollment assistance to potential dual eligible beneficiaries. Please be aware that as organizations
begin to use these products, your enrollment offices may see an increase in calls. Further, the
material in the Outreach Kit references "Savings for Medicare Beneficiaries." Intake workers and
individuals answering the phone within your State should be advised that potential beneficiaries
may use this terminology when they call. You can receive a comprehensive print summary of the
Resource Guide, and additional copies of the Outreach Kit and Resource Guide by contacting
Gwendolyn Talvert on (410) 786-5928. You may also E-mail your request to Gtalvert@hcfa. gov.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (2 of 16)4/11/2006 4:07:00 PM

We have enclosed additional details on the 1999 activities and data elements, and the central office
and regional office GPRA work plan for 2000. We ask that you continue to work in partnership
with us as we undertake this ambitious 2000 work plan. For Fiscal Year 2000, we will be "Linking
People with Programs through Partnership." Together we stand the greatest chance of improving
access to care for potential dual eligible individuals. If you have any questions or would like

additional information, please contact Gina Clemons of my staff on (410) 786-9644 or E-mail her
at Gclemons@hcfa.gov.
Sincerely,
/s/
Timothy M.
Westmoreland
Director
Enclosures:
1
Summary of 1999 Activities
2
Target Methodology
3
2000 GPRA Work Plan for Central Office
4
Regional Office Work Plan
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit, American Public Human
Services Association Joy Wilson - Director, Health Committee, National Conferences of State
Legislatures Matt Salo - Director, Health Legislation, National Governors' Association

Summary of Activities

December 14, 1999
SIGNIFICANT EVENTS
Enrollment Target - The GPRA measure called for the Health Care Financing Administration
(HCFA) to work with States to establish national and/or individual State baseline(s) and enrollment
target(s) upon which performance in Fiscal Year 2000 and beyond can be judged. On June 7, State
Medicaid
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (3 of 16)4/11/2006 4:07:00 PM

Directors were sent a letter outlining the proposed method for setting the enrollment targets which
had been developed utilizing feedback from a March 8 meeting with State representatives. On June
17, HCFA staff held a conference call with State representatives to give them the opportunity to
discuss the proposed methodology in detail. In general, States appeared to be in agreement with the

methodology. In July 1999, the methodology was finalized and it was agreed that the target would
be set at a national level. Utilizing historical data and trending, a four percent enrollment target has
been established for Fiscal Year 2000 which represents double the natural growth of two percent.
The total dual eligible enrollment target for the end of Fiscal Year 2000 is 5,481,000, which is an
overall increase over the 5,167,000 September 1998 baseline of 314,000. A State Medicaid
Directors' letter announcing the final methodology and four percent enrollment target is in the
clearance process.
Baseline - In an effort to set an accurate, reliable baseline, the GPRA team explored several sources
of HCFA and State reported data. Existing data sources were evaluated and an options paper was
prepared. At the conclusion of the analysis, it was determined that at this point, the Medicare Third
Party Premium Billing File (commonly referred to as the Buy-in File) is the most accurate source
for national data and that it would be the source for deriving baseline data. September 1998 will
serve as the baseline period. Although the Buy-in File will be used for the 2000 GPRA target,
eventually the GPRA data team would like to use data from the Medicaid Statistical Information
System (MSIS) or State reported data. The GPRA data team provided dual eligible data element
specifications for the MSIS reporting requirements that were published in May 1998. States are
required to report according to these data elements beginning January 1999; however, we anticipate
that there will be a conversion period where data will be available but not completely accurate.
HCFA regional office representatives are working with States on State reporting of dual eligible
data through MSIS, and other State systems.
State Monitoring - Although we have established a national enrollment target, we will monitor the
contribution of each State in the achievement of this goal through an examination of State specific
data. If a State's enrollment is not comparable to the national target, a State specific goal may be set
for Fiscal Year 2001. However, before we take action to set a State goal, we will consider a number
of State specific factors including the State's enrollment trend for the last three years, outreach
activities being conducted, percentage of enrollment compared to potential enrollment figures, and
the percentage of the allotment of Qualifying Individuals enrolled.
Outreach Kit "Savings for Medicare Beneficiaries" - HCFA developed a Dual Eligible Outreach
Kit through a contract with the Seniors Research Group. The Outreach Kit is now available online
at http:// www.nmep.org or http://www.medicare.gov/nmep. Beginning in mid-December, 6,500
copies will be distributed to State agencies, national and community-based organizations, advocacy
groups, health care providers, and other individuals who work with the dual eligible population.
The kit contains outreach and enrollment material that can be quickly customized by stakeholders
at minimum expense. The kit includes:
educational presentation (overheads, handouts)
speaker notes
screening tools (beneficiary and intermediary)
newsletter article
template (glossary)
planning and implementation guide for use of Outreach Kit
poster
pamphlet

resource guide (see below, developed separately by Barents Group, LLC)
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (4 of 16)4/11/2006 4:07:00 PM

Resource Guide "Resources for Reaching Out"
-In addition to the Outreach Kit, HCFA created an interactive Dual Eligible Resource Guide and
State Children's Health Insurance Program (SCHIP) Resource Guide for States, Tribes, providers,
local community groups, and beneficiary groups to use in designing outreach and enrollment
campaigns for the dual eligible and SCHIP populations. The Resource Guides are "encyclopedic,"
containing sample material, reports, demographic information, social marketing information,
contacts, and other useful information specific to the population. The Resource Guides were
developed through a series of information collection activities (detailed below) such as inventories
of existing material, a State survey, discussion interviews with field workers, completion of a
demographic profile of the dual eligible population, and a stakeholder conference. The information
collected was then compiled and evaluated for effectiveness through a series of focus groups,
beneficiary interviews, and technical expert panels (TEPs). Draft guides were produced in August
1999 for beneficiary and stakeholder comment. The final Resource Guides are now complete. The
Dual Eligible Resource Guide is now available online at http:// www.nmep.org or
http://www.medicare.gov/nmep. It will also be distributed as part of the Outreach Kit and as part of
a two CD-ROM package containing the Dual Eligible and SCHIP Resource Guide. It will be
distributed upon request in hard copy as well.
Demographic Report - HCFA contracted with the Barents Group, LLC to conduct a demographic
analysis of the dual eligible population including the insurance status, and socioeconomic,
demographic, and health characteristics of the enrolled and non-enrolled dual eligible population.
The final report, entitled "Profile of QMB-Eligible and SLMB-Eligible Medicare Beneficiaries,"
was released during the first week of April and is available to the public through the new HCFA
dual eligible website at http:// www.hcfa.gov/medicaid/dehmpg.htm.
State Survey - HCFA contracted with the American Public Human Services Association (APHSA)
to conduct a State survey. The survey contained outreach, enrollment, and data elements. Fortythree States responded to the survey. The results were released in a final report in early March, and
presented during the "Reach-Out" conference on March 9 and 10. The report is available on
HCFA's dual eligible website.
Focus Groups - Development - On March 2, a report was released that contained preliminary
findings from the interviews that Barents Group, LLC conducted under contract with HCFA with
national and community-based organizations, health care providers, and other Federal agencies
with direct experience working with the target population. The report is available on HCFA's dual
eligible website.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (5 of 16)4/11/2006 4:07:00 PM

Reach Out Conference - On March 9 and 10, HCFA hosted a two day, national conference
entitled, "Reach Out -- A Cooperative Effort By Stakeholders to Enroll Dual Eligibles." The
conference was convened to obtain information about enrolling dual eligible beneficiaries directly

from Federal, State, Tribal, local, provider, and beneficiary representatives. Discussions were held
on the identification of common obstacles and exemplary practices for reaching and enrolling the
dual eligible population. One-hundred and ninety individuals participated in the conference,
including representatives from thirty-three States. The information gained from the conference was
used to develop the dual eligible outreach, enrollment, and eligibility simplification strategy that
was called for under the Fiscal Year 1999 GPRA measure, as well as in the creation of the
Resource Guide and Outreach Kit.
Technical Expert Panels (TEPs) - As a further step in developing the Resource Guide, in early
April, HCFA's contractor convened a series of six technical expert panels (TEPs) to evaluate and
rate outreach and education approaches. Three focused on the dually eligible population and three
focused on the SCHIP population. The TEPs were comprised of six to eight individuals with
complementary expertise. The TEPs took place in Washington, D.C., Albuquerque/New Mexico,
and Tampa/Florida.
Focus Groups - Testing - Representatives from national advocacy groups and individuals with
field experience enrolling beneficiaries were sent draft copies of the Resource Guide for comment.
Comments were incorporated and the guide was finalized.
Regional Training Sessions - HCFA, the Social Security Administration (SSA), and the Health
Resources and Services Administration (HRSA) are jointly sponsoring five regional training
sessions on dual eligible partnership opportunities and social marketing techniques that can be
employed in outreach and enrollment campaigns for the dual eligible population. Representatives
from the States, APHSA, State Health Insurance Assistance Programs (SHIPs), National
Association of Community Health Centers, State Primary Care Associations, National Association
of Area Agencies on Aging (N4A), Robert Wood Johnson Foundation (RWJ), and AARP were on
the planning committee for the training sessions. Representatives from the respective organizations,
as well as providers, industry representatives, Tribal representatives, local beneficiary groups, and
religious affiliations have been among the 450 plus participants that attended either the Chicago,
Denver, Atlanta, or Boston training session. Participants rated the training sessions very highly,
with actual partnerships being formed during the break-out sessions. As further testimony to the
success of the training sessions, colleagues of those in attendance are registering to attend the last
training session that will be held on January 11 and 12 in San Francisco. HCFA regional offices
will follow up with participants to expand on the partnerships that are formed during the training
sessions.
Print Projects - In July 1999, HCFA made $500,000 of Fiscal Year 1999 money available to
States, working in partnership with local beneficiary groups, for printing and mailing of material
for the dual eligible programs. Each State was offered funding in accordance with the number of
potential enrollees that resided in the State. The funds were used for either of two options (or a
combination of these components): (1) conduct a targeted mailing of mail-in, shortened
applications or (2) print and supply sufficient amounts of materials needed for outreach to
potential dual eligibles to local community groups. The projects were implemented beginning in
September.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (6 of 16)4/11/2006 4:07:00 PM

Medicaid Eligibility Quality Control (MEQC) - Under the MEQC Pilot Program, HCFA has
allowed states to divert their MEQC staff to address problems with enrollment of dual eligibles.
Under a pilot project, States can measure the impact of reducing enrollment obstacles, identify
potential eligibles for enrollment, or otherwise evaluate means to promote the dual eligible
programs. Since this type of MEQC pilot activity does not address error causes or focus on error
reduction or prevention, HCFA is allowing this highly flexible outreach activity on a one-time
only basis not to exceed one year in duration.
Website - HCFA's new Dual Eligible web page at http://www.hcfa.gov/medicaid/dehmpg.htm
became active on April 8. The website includes brochures, the list and definition of dual eligibles, a
screening tool for beneficiaries, and various reports relating to the dual eligible population. In
Fiscal Year 2000, the website will be refined to serve as a resource for beneficiaries and as a
clearinghouse of information to assist individuals working with the dual eligible population.
SSA Demonstration - HCFA worked with SSA on the design of four models of their Medicare
Part B buy-in demonstration. The project was implemented in seven States, beginning in March
1999. The demonstration tests various levels of additional SSA participation in the enrollment
process for dual eligibles. A fifth model began in September which tests the impact on enrollment
that AARP volunteers' have when they screen for potential eligibles using leads from SSA's
records. The demonstration is expected to run through December 1999. A preliminary report from
the evaluating contractor is due in January 2000.
Direct Outreach - On January 15, potentially eligible Medicare beneficiaries in New York,
Michigan, and Texas received a "Good News" letter and a brochure from HCFA. HCFA worked
closely with these three States to pilot test new print materials and hired a contractor to evaluate the
effectiveness of the project. Despite the effort to outreach to beneficiaries, according to the data the
States submitted, the response ratio (number of mailings distributed/number of inquiries received)
was less than 15 percent in each State. Findings from the evaluation were made available on June 4.
As part of the Fiscal Year 2000 GPRA measure, HCFA will be refining the Leads Data that is
currently used to identify potential beneficiaries and will work with SSA and the Internal Revenue
Service (IRS) on the possible use of IRS data to identify potential beneficiaries.
Work Group Meetings - Since August 1998, HCFA has conducted weekly teleconferences with
a national workgroup composed of HCFA Medicare and Medicaid central and regional office
staff, three State Medicaid Agencies, and representatives from SSA, HRSA, and the APHSA to
collaborate on activites aimed at educating, identifying, and enrolling the dual eligible population.
Coordinating Group - HCFA has held two meetings of the Dual Eligible Outreach and
Enrollment Coordinating Group that was called for under the President's July 6, 1998 outreach
initiative for dual eligibles. The meetings took place on January 20, 1999 and March 10, 1999.
Attendees included representatives from a variety of public and private agencies, e.g., SSA,
HRSA, the Assistant Secretary

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (7 of 16)4/11/2006 4:07:00 PM

for Planning and Evaluation (ASPE), National Indian Council on Aging (NICOA), AARP, The Arc

(formerly Association for Retarded Citizens of the United States), N4A, APHSA, and
Administration on Developmental Disabilities (ADD). During the first meeting, HCFA
representatives provided background information on the purpose of the Group, the GPRA measure,
and other steps that HCFA is taking to enroll additional dual eligible beneficiaries. During the
second meeting, the findings of the "Reach Out" conference were discussed, as well as activities
that HRSA plans to undertake in upcoming months. The Group plans to convene the next meeting
to discuss potential partnership opportunities and HCFA's Resource Guide and Outreach Kit.
UPCOMING EVENTS
Evaluation - HCFA is conducting a three-year project designed to evaluate quantitatively and
qualitatively the Qualified Medicare Beneficiary (QMB) and the Specified Low-Income Medicare
Beneficiary (SLMB) Programs in the following areas: (1) the motivations and perceptions of
enrollees and non-enrollees, (2) reasons for State variation in enrollment patterns, (3) the impact of
enrollment on Medicare and Medicaid costs and service use, and (4) the impact of enrollment on
out-of-pocket costs of eligible individuals. Primary data collection activities will include: a survey
of a national sample of QMB and SLMB enrollees and of eligible non-enrollees, focus groups of
enrollees and non-enrollees, a survey of State agencies, and case study interviews with officials
from agencies and advocacy groups. Secondary data sources include: the Medicare Current
Beneficiary Survey, the Medicare National Claims History file, the Medicaid Statistical
Information System, Medicare Third Party Premium Billing File, and the Medicare Enrollment
Database. Descriptive and multi-variate analyses will be conducted with the primary and secondary
data.
State Health Insurance Assistance Programs (SHIPs) - HCFA is currently pursuing three
projects designed to enhance SHIP outreach to the dual eligible population that are detailed
below.
Exemplary SHIP Practices - This project will identify exemplary practices in the area of
outreach and enrollment assistance, assess and select exemplary practices, and promote those
exemplary practices among SHIPs. The Dual Eligible Resource Guide will be used as a starting
point, and will be refined at the end of the project based on the new information obtained. The
project will be completed by Fall 2000.
SHIP Grants - In September 1999, four SHIPs (District of Columbia, Maryland, Minnesota, and
North Carolina) were awarded grants to develop and test outreach strategies that can be used by
SHIPs to increase Medicare beneficiary awareness of the dual eligible programs and to help
potential enrollees better understand how to apply for these benefits. These strategies include the
development of methods for assisting with the application and enrollment process. This
information will also become part of the revised Resource Guide. The project will be completed
by Fall 2000.
Training Module - A training module is being developed to assure that SHIPs have the most
current information on the State dual eligible programs and proper training on counseling
techniques for these

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (8 of 16)4/11/2006 4:07:00 PM

programs. This comprehensive training module will expand on the information contained
in the Outreach Kit to be SHIP specific. The project will be completed in early Spring
2000.
Ombudsman Program - HCFA entered into an intra-agency agreement with the Administration
on Developmental Disabilities and awarded a contract to the National Association of Protection
and Advocacy Services to fund four one-year pilot projects with the States of Washington,
Michigan, Georgia, and New York. The Association will focus on one-on-one consumer
assistance, including outreach, pre-screening, and enrollment navigational assistance for potential
dual eligibles. The kick-off meeting was held on October 13, 1999. Training for each of the States
took place on October 29, 1999.
Program Changes - A work group comprised of HCFA and State representatives will investigate
recommendations for changes in the operation and structure of the dual eligible programs made by
States and other partners. Areas being evaluated include retroactivity prohibitions for the QMB
program, estate recovery, enrollment and redetermination requirements, and options for increased
Federal operation of the program.
Outreach Kit for Ethnic Groups - HCFA is working with two contractors to develop versions of
the Dual Eligible Outreach Kit for specific segments of the population such as the Asian
American/Pacific Islander, Hispanic, African American, and American Indian/Alaskan Native. The
Agency will work with national and local beneficiary groups of the respective ethnic groups to
produce the material.
Information Centers - HCFA will develop a dual eligible focus in information centers at
historical black colleges and Hispanic-serving institutions. Contracts have been awarded to the
Helix Group for centers to target African Americans and to Cutting Edge to target Hispanics.
Direct Beneficiary Outreach - In 2000, HCFA will conduct a direct mail campaign targeting
potentially eligible Medicare beneficiaries age 75 and older. The mailing will include a "Good
News" letter (in large print) and a brochure. The letter will provide general information on
savings and encourage potential enrollees to contact the Medicare toll-free number to receive
more information. A brochure with more detailed information will also be included in the
mailing. HCFA will conduct an evaluation of the project to determine how many people sought
additional information and how many were enrolled in a program as a result of the mailing.
State/Tribe and Beneficiary Representative Grants - Pending Fiscal Year 2000 funding,
HCFA will be awarding $1 million in competitive grants to States that agree to work with local
and community groups to test innovative outreach and enrollment projects.
Public Service Announcement (PSAs) and Videos - HCFA will be working with contractors to
produce PSAs that can be used by States and other beneficiary representatives. In addition, HCFA
will be producing 12-15 minute educational videos on the dual eligible population that can be
played in provider offices, community centers, at health fairs, etc. A PSA and video will be
produced for specific segments of the population such as the African American, Hispanic, Asian

American/Pacific Islander,

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (9 of 16)4/11/2006 4:07:00 PM

and Native Indian/Alaskan Native. Production of the PSAs and videos is pending Fiscal Year
2000 funding.
Federal Partnership - HCFA will be working with HRSA and the Department of Veterans Affairs
(VA) on the development of joint outreach projects and on dual eligible outreach and enrollment
training for Community Health Centers and VA field workers.
National Advocacy and Foundation Partnership - HCFA will be pursuing cooperative, dual
eligible outreach projects with national advocacy groups and health foundations such as AARP
and RWJ.

TARGET METHODOLOGY
YEAR ONE TARGET (Federal Fiscal Year 2000, October 1999 - September 2000)
National Target
The year one target is a national target of 5,481,000 enrolled beneficiaries by September 30, 2000.
This absolute numerical target began with a baseline of 5,167,000 determined by the number of
dually enrolled individuals on the September 1998 Medicare Third Party Premium Billing File
(commonly referred to as the Buy-in File). This figure was then trended forward by the natural
expected growth rate (roughly 2 %) for fiscal years 1999 and 2000. For Fiscal Year 2000 (the first
year of the GPRA goal) an additional improvement factor was added (doubling the natural growth
rate for that year) to arrive at the above stated FY 2000 target.
Monitoring
Progress toward this target will be monitored at the State level. States will be given goals
comparable to the national targets, but on a State level (e.g. 4% increase of State baseline). On a
quarterly basis, States will discuss with their HCFA regional offices, State dual eligible enrollment
figures for the following subcategories: 1) QMBs and QMB pluses, 2) SLMBs and SLMB pluses,
3) QI1s and QI2s, and 4) all other duals (all individuals entitled to Medicare and eligible for some
other subcategory of Medicaid not previously listed). The purpose of monitoring State performance
is to help ensure that the national target is met.
YEAR TWO TARGET (Federal Fiscal Year 2001, October 2000 - September 2001)

National Target
In the second year, HCFA will also set a national target using the same methodology as in the first
year. Also, some of the States that did not meet their year one State goals will have State-specific
enrollment

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (10 of 16)4/11/2006 4:07:00 PM

targets set in accordance with the following methodology.
Methodology for Determining State Enrollment Targets
Each quarter, using State reported data, or HCFA data where not submitted by the State, HCFA
will compare the number of enrolled dual eligibles in the State to the State enrollment goal
established using the national target methodology. If the State increase in enrollment for the year
is greater than the State monitoring goal, the State will not be considered for State specific
enrollment targets in the next year. If a State's enrollment increase is less then the State's goal,
HCFA will review the State against a number of other factors (filters) to determine if a State
specific enrollment target should be set for the State. These filters include:
1
Average Three Year Enrollment Rate - If a State has an enrollment growth rate for duals that
is lower than the State's goal, HCFA will examine the State's three year average State enrollment
growth rate for duals. If a State's three-year enrollment growth rate for duals is significantly greater
than the national target of 4 percent, the State will not receive a State specific target.
2
The Dual Eligible Penetration Rate - The percentage of potential beneficiaries who are
participating in a dual eligible program. This percentage will be derived by comparing the State
reported enrollment numbers against the total number of potential eligibles, as calculated using the
methodology developed by the Actuarial Research Corporation (ARC). Once a State specific
percentage is determined, the State rate will be compared to the national estimate of potential dual
eligibles enrolled. If the State rate is above the national rate, the State will not receive a State
specific target
3
Allotment for the Qualifying Individual Program- If a State has utilized 90 percent of the
allotment that is available for the Qualifying Individual Program, the State will not receive a State
specific target. As rationale, it is assumed that the State would have undertaken significant outreach
and enrollment efforts in order to enroll this population, and as a result would have identified
individuals eligible for the other programs as well.
4
Outreach Activities If a State is below the national average for potential eligibles and three
year trend rate, and has not met the 90 percent requirement for the QI program, HCFA will
examine the State's activities directly related to enrollment of the dual eligible population. To be
considered, these activities must be reported to the HCFA regional offices in the quarter following
the quarter in which they occurred. A State that has made a good faith effort to conduct a number of
activities directly related to enrollment of the dual eligible population will not receive a State
specific target.
State Specific Enrollment Targets
For a State that did not meet its commensurate portion of the national target in year one AND that
had less than the average enrollment of potential dual eligibles AND had an average or less than
average three-year enrollment rate for dual eligibles AND failed to make a good faith effort to

conduct activities directly related to the enrollment of the dual eligible population, HCFA and the
State will work together to set a State-specific target.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (11 of 16)4/11/2006 4:07:00 PM

Monitoring -Progress toward the national target will be monitored at the State level in the same
manner as year one. Additionally, State targets, where set, will also be monitored.
REPORTING REQUIREMENTS - STATE SPECIFIC
HCFA Regional Office representatives will work with States to get the data elements that are
necessary for this GPRA measure.
State Quarterly Enrollment Figures
On a quarterly basis, States will discuss with their HCFA regional offices the dual eligible
enrollment figures for the following subcategories: 1) QMBs and QMB pluses, 2) SLMBs and
SLMB pluses, 3) QI1s and QI2s, and 4) all other duals (all individuals entitled to Medicare and
eligible for some other subcategory of Medicaid not previously listed).
Outreach Activities
These activities will be discussed during State and HCFA regional office calls on a quarterly
basis, and tracked by the regional offices.

Linking People to Programs through Partnership GPRA 2000
PERFORMANCE GOAL #1 - - WORK PLAN (Components Designated with
an Asterisk (*) Are Pending Fiscal Year 2000 Funding) December 14, 1999
PERFORMANCE GOAL:
Improve access to care for elderly and disabled Medicare beneficiaries who do not have public or
private supplemental insurance.
FISCAL YEAR 2000 TARGETS:
I. Fully implement the outreach, enrollment, and eligibility simplification strategy that was
developed in Fiscal Year 1999.
II. Achieve four percent increase enrollment target for Fiscal Year 2000.
III. Work with States on State reporting of data by eligibility category.
IV. Set enrollment target(s) for Fiscal Year 2001.
SPECIFIC TASKS FOR COMPLETION OF FISCAL YEAR 2000 TARGETS:

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (12 of 16)4/11/2006 4:07:00 PM

I. Fully implement the outreach, enrollment, and eligibility simplification strategy that was
developed in Fiscal Year 1999.
A. Pursue, Facilitate, and Support Partnerships at the National and Local Levels to Include:
1. Partnership With Other Federal Agencies
a. HRSA - Pursue joint outreach opportunities.
b. SSA - Pursue joint outreach opportunities and provide training through the HCFA regional
offices to SSA field staff.
c. VA - Pursue joint outreach opportunities and provide training to VA outreach workers and
case managers.
2. State/Tribal/Community Partnership
a. Provide training and technical assistance to support partners.
b.* Fund State/Tribe and beneficiary representative grants on innovative outreach
and enrollment pilots.
c. Establish Regional Task Forces comprised of key partners to coordinate
activities at the regional level.
d. Encourage States to form local outreach and enrollment partnerships with Tribes
and beneficiary groups.
e. Pilot Ombudsman programs to provide direct beneficiary assistance.
f. Hold regular meetings to receive input and update States and beneficiary groups
on the progress that is being made under the GPRA measure.

3. State Health Insurance Assistance Programs
a. Identify exemplary practices in the area of outreach and enrollment assistance, assess and
select exemplary practices, and promote those exemplary practices among SHIPs.
b. Award grants to develop and test outreach strategies that can be used by SHIPs to increase
Medicare beneficiaries' awareness.
c. Develop a SHIP specific training module.
4. National Advocacy Groups and Private Foundations
a. AARP - Pursue joint outreach opportunities including dual eligible training of AARP tax
assistance volunteers.
b. The Robert Wood Johnson Foundation - Pursue joint outreach opportunities through the
Medicare/Medicaid Integration Program.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (13 of 16)4/11/2006 4:07:00 PM

5. Provider Community/Industry
a. Community Health Centers - Provide training on enrollment requirements.
b. Medicare MCOs & Enrollment Brokers - Establish a policy on permissible activities and
provide training and material necessary to maximize outreach opportunities. c.* Pharmacy
Managers - Distribute material to be displayed and pursue outreach opportunities. d.* Eye Glass
Carriers - Distribute material to be displayed and pursue outreach opportunities.
6. Pursue Other Opportunities as they Arise
B. Investigate the Possibility of Program Changes in the Following Areas, and Propose
Legislative Changes Where Appropriate:
1
2
3
4
5

Estate Recovery
Simplified Eligibility Determination
Redetermination
Retroactivity Prohibitions for Qualified Medicare Beneficiaries
Increased Federal Program Operations

C. Conduct Direct Beneficiary Outreach Activities.
1
* Conduct targeted mailings to segments of the dual eligible population.
2
* Develop Public Service Announcements (PSAs) for the general population, and segments
of the population.
3
* Develop a 10 -12 minute educational video for the general dual eligible population, and
segments of the population.
4
Revise the Outreach Kit for specific segments of the population such as the Hispanic, Native
Indian/Alaskan Native, Asian American/Pacific Islander.
D. Refine the Dual Eligible Website to Serve as a Clearinghouse of Readily Useable
Information for Beneficiaries and Individuals Assisting Beneficiaries.
E. Identification of Potential Beneficiaries
1
Refine the Leads Data to be a better source for identification of potential beneficiaries.
2
Pursue an inter-agency agreement with SSA and the Internal Revenue Service (IRS) for use
of IRS data in the identification of potential dual eligible (and State Child Health Insurance
Program) beneficiaries.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (14 of 16)4/11/2006 4:07:00 PM

F. Implement the Evaluation of Outreach Activities
II. Achieve enrollment target(s) that was established in Fiscal Year 1999.
A. Through the HCFA Regional Offices, Obtain Quarterly Information on State Enrollment
Figures.
B. Through the HCFA Regional Offices, Obtain Quarterly Information on State Outreach

and Enrollment Efforts.
C. Track Quarterly the Progress Made on Reaching National Enrollment Target.
III. Work with States on State reporting by category.
A. Develop Standard Data Elements that Allow for the Distinction of Dual Eligibles by
Category.
B. Monitor MSIS Dual Eligible Reporting Compliance.
C. Through the HCFA Regional Offices, Work with States on Reporting Standard Data
Elements.
IV. Set enrollment target(s) for Fiscal Year 2001.
A. Determine Data Source (State or Third Party Buy-in) for Fiscal Year 2001 Target.
B. Complete Trend Analysis on Fiscal Year 2000 Performance.
C. Set Target.

Enclosure 4 GPRA Goal #1 Regional Office Work Plan Component

Function
A. Team Participants
DMSO/DBS A-1. Participate in weekly calls with national GPRA Dual Eligible work
team.
DMSO/DBS A-2. Lead quarterly State calls on rotating basis.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (15 of 16)4/11/2006 4:07:00 PM

DMSO/DBS A-3. Assist in the preparation of materials created by the work team.
DMSO/DBS A-4. Assist in compilation of distribution list for Outreach Kit.
B. Technical Advisor to State Medicaid Agency
DMSO/DBS B-1. Serve as resource on outreach methods as States develop
outreach plans.
DMSO/DBS B-2. Hold combined quarterly calls with States in each region to gather
data on enrollment statistics and outreach activities.
DMSO/DBS B-3. Partner with HRSA and SSA to conduct training conferences.
DMSO/DBS B-4. Encourage States to develop outreach plans.
DMSO
B-5. Encourage States to develop data systems capable of

producing reliable, timely data on enrollment in the dual eligible
groups.
C. Liaison between States and Central Office
DMSO C-1. Distribute information to State designees.DMSO C-2. Prepare quarterly
reports for Central Office.DMSO C-3. Serve as coordinators for grants to States for
enrollment efforts. (Pending
approval)
D. Further Outreach and Enrollment at the Regional Level
DMSO/DBS D-1. Collaborate with other regional Federal and beneficiary assistance
agencies to encourage the inclusion dual eligible information in their
outreach efforts.
DMSO/DBS D-2. Assist in the compilation of a comprehensive list of barriers to
enrollment and effective methods to reduce or overcome these barriers.
DMSO/DBS D-3. Serve as regional contacts for the Ombudsman Project. <% 'Sitewide
navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011300.asp (16 of 16)4/11/2006 4:07:00 PM

